Citation Nr: 0906255	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from December 1943 to July 
1946. The Veteran died during the latter part of 1978. The 
appellant is his surviving spouse.
     
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a February 2005 decision, the Board reopened and denied on 
the merits a claim of service connection for the cause of the 
Veteran's death. The Board's decision further denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318. The Board 
dismissed for lack of jurisdiction the appellant's claims of 
clear and unmistakable error (CUE) in rating decisions dated 
in 1947 and 1953, asserted by the appellant as having been 
erroneously decided in not awarding the Veteran separate 
compensable ratings for service-connected disabilities of the 
left hand and wrist. 

The Board's decision was then appealed to the United States 
Court of Appeals for Veterans Claims (Court), and in a 
Memorandum Decision dated in October 2007, the Court vacated 
the Board's February 2005 decision in part, and remanded the 
remanded issues to the Board. 

Thereafter, a July 2008 Board decision considered and denied 
on the merits a claim for CUE as the basis for retroactive 
disability compensation, and entitlement to DIC under 38 
U.S.C.A. § 1318. The Board remanded the claim for service 
connection for the cause of the Veteran's death to the RO 
(via the Appeals Management Center (AMC) in Washington, 
D.C.), to obtain a more comprehensive VA medical opinion 
addressing whether the Veteran's service-connected 
disabilities caused or substantially contributed to his 
death. 

For the reasons indicated, the appeal is again REMANDED to 
the RO via the AMC. VA will notify the appellant if further 
action is required.


REMAND

Although the Board previously remanded this matter to obtain 
a comprehensive VA medical opinion to resolve the critical 
issue in this matter, the VA medical opinion is insufficient 
and the claim must again be remanded. The basis of this 
action is that the Board's directives to resolve this case 
have not been adequately completed. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

To establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R. § 3.312(c).

The record indicates that at the time of the Veteran's death, 
service connection was in effect for loss of use of the left 
hand, secondary to a shell fragment wound; amputation of the 
left leg, below the knee; residuals of a shell fragment wound 
to the right arm and hand; traumatic loss of a left testicle, 
secondary to a shell fragment wound; and superficial scars to 
the face and right lower extremity.

The Veteran died due to the immediate cause of an acute 
myocardial infarction. There were no contributing causes or 
other significant conditions contributing to death listed.

In a November 2002 letter from A.M.G., M.D., the physician 
stated that "it was conceivable that the Veteran was unable 
to engage in significant physical activity given his myriad 
disabilities," and there was no medical data indicating 
other risk factors including hypertension, diabetes mellitus, 
hyperlipidemia, family history or tobacco abuse. The 
conclusion was that it was more likely than not that the 
Veteran's service-connected disorders resulted in long-term 
physical inactivity, increasing his risk for a cardiac event 
and subsequently causing his demise. 

In an April 2004 statement, an opining VA physician 
determined on review of the claims file that the Veteran's 
unilateral below the knee amputation was not likely 
associated with cardiovascular disease, contrary to those 
conditions identified under the applicable VA regulation 
(since recodified at 38 C.F.R. § 3.310(c)). The available 
service treatment records did not reveal hypertension that 
began in service, a cardiovascular condition caused by below 
the knee amputation, or any other service-connected 
disabilities. 


The Court in its Memorandum Decision, indicated that the 
April 2004 VA physician's opinion was not sufficiently 
comprehensive in scope to resolve the question of etiology. 
The Court found that the RO's opinion request to the VA 
examiner had asked only whether the Veteran's hypertension or 
other cardiovascular disorder led to his death, but did not 
inquire whether any of his service-connected disabilities 
caused or contributed to death. Furthermore, the resulting 
opinion did not specifically state whether any service-
connected disability was a contributory cause of death. See 
38 C.F.R. § 3.312(c). The Board remanded the case for a 
supplemental opinion.

The October 2008 VA physician's supplemental opinion stated 
that the Veteran's service-connected disabilities were not 
likely principal or contributory causes of his death. The 
examiner cited again to the VA regulations on service 
connection for cardiovascular disease, for unilateral above 
the knee amputation. The examiner stated that physical 
inactivity was not a major risk factor for myocardial 
infarction, and expressed disagreement with Dr. A.M.G.'s 
finding that the Veteran had gross physical inactivity due to 
his left lower leg amputation. 

In its prior remand of this matter, the Board directed that 
VA medical authority 

"review and comment upon the November 2002 letter 
authored by A.M.G., M.D., and express a detailed 
opinion as to concurrence or non-concurrence in the 
opinion expressed, and provide the medical basis 
for such concurrence or non-concurrence."

While the VA examiner cited the provisions of 38 C.F.R. § 
3.310(b), there was no further medical information provided 
as the basis of the opinion, nor commentary on the opinion of 
Dr. A.M.C. 

In view of the above, the Board finds that still further 
medical inquiry is warranted. The October 2008 opinion did 
not clarify if the Veteran's left leg below the knee 
amputation caused or exacerbated cardiovascular disease, 
notwithstanding what regulations will allow for when service 
connection is presumed (i.e., without medical evidence of the 
same). It further did not address the potential impact of 
other service-connected, or otherwise service-related 
disabilities. Essential to analysis of a proffered medical 
opinion moreover is that there exist a supportive and 
detailed rationale. See e.g., Bloom v. West, 12 Vet. App. 
185, 187 (1999) (recognizing that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"). See also, Miller v. West, 11 Vet. 
App. 345, 348 (1998). Consequently, the Board finds that 
another opinion must be requested in order to decide the 
instant claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1.	The RO/AMC will send the claims folder 
to a VA physician qualified to provide a 
determination as to whether the cause of 
the Veteran's death is attributable to his 
service. The following considerations will 
govern: 

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. In particular: 

(i)	The examiner should 
specifically state whether a 
service-connected disability was a 
principal (primary) cause of death 
- i.e., whether the disability 
either singly or jointly with some 
other condition was the immediate 
or underlying cause of death or was 
etiologically related thereto. The 
examiner must specifically note as 
to whether the service-connected 
amputation of the left leg, below 
the knee, had an identifiable role 
in the development and/or 
progression of cardiovascular 
disease.

(ii)	If any service-connected 
disability was not a principal 
(primary) cause of death, the 
examiner should specifically state 
whether a service-connected 
disability was a contributory cause 
of death, i.e., one inherently not 
related to the principal cause, 
although it contributed 
substantially or materially to the 
cause of death. In providing any 
assessment that a service-connected 
disability contributed to death, it 
is not sufficient to show that it 
casually shared in producing death, 
but rather it must be shown that 
there was a causal connection.

(iii)	 If any service-connected 
disability was not a principal or 
contributory cause of death, the 
examiner should specifically state 
whether the cause of the Veteran's 
death was otherwise related to any 
other incident of his military 
service. The examiner should note 
consideration of whether 
hypertension was service-related, 
and if so, its role in the cause of 
death.

(iv)	The VA examiner must review and 
comment upon the November 2002 
letter authored by A.M.G., M.D., 
and express a detailed opinion as 
to concurrence or non-concurrence 
in the opinion expressed, and 
provide the medical basis for such 
concurrence or non-concurrence. 

c.	The claims folder and a copy of this 
remand, will be reviewed by the 
examiner. The examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

Additionally, the examiner must 
directly state the medical basis or 
bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should 
so state.

2.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for the cause of the 
Veteran's death.

3.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
appellant are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the appellant until further 
notice is obtained, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claim. 

The appellant need take no action unless she is notified to 
do so. She has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



